In the Missouri Court of Appeals
              Eastern District
AUGUST 19, 2014

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).

1.    ED99866     STATE OF MISSOURI, RES V STEVEN STAFFORD, APP

2.    ED100085 STATE OF MISSOURI, RES V TERRONN MILLET, APP

3.    ED100086 STATE OF MISSOURI, RES V DERRICK COBB, APP

4.    ED100094 STATE OF MISSOURI, RES V QUITMAN HEGWOOD, APP

5.    ED100179 STATE OF MISSOURI, RES V TRAVIS J. WHITESIDE, APP

6.    ED100241 EUGENE BURRELL, APP V STATE OF MISSOURI, RES

7.    ED100259 STATE OF MISSOURI, RES V DEMETRICK TAYLOR, APP

8.    ED100260 STATE OF MISSOURI, RES V RONNY R. ADAMSE, APP

9.    ED100322 STATE OF MISSOURI, RES V MARKA WARD, APP

10.   ED100552 STATE OF MISSOURI, RES V FREDERICK SPENCER, APP

11.   ED100614    ANTONIO BLANCHARD, APP V STATE OF MISSOURI,
      RES

12.   ED100692 STATE OF MISSOURI, RES V ERIC PRITCHETT, APP

13.   ED100906 IN THE INTEREST OF: A.N.P.